10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cv-01092-JCM-DJA Document 23 Filed 10/30/19 Page 1 of 2

ANGELA J. LIZADA, ESQ.
Nevada Bar No. 11637

 

 

 

LIZADA LAW FIRM, LTD.
711 S. 9" St.
Las Vegas, NV 89101
angela@lizadalaw.com
(702) 979-4676
Fax: (702) 979-4121
Attorney for Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
JAMES BELLILE, CASE NO. 2:19cv01092-JCM-DJA
Plaintiff,
-VS-
THE SIGNATURE CONDOMINIUMS LLC
Hba THE SIGNATURE AT MGM GRAND, a f) KER
Delaware Limited Liability Company, and ROE
CORPORATIONS I through X,
Defendants.
STIPULATION AND ORDER VACATE EARLY NEUTRAL EVALUATION
IT IS HEREBY STIPULATED by and between, Plaintiff James Bellile (“Plaintiff”) and

Defendant THE SIGNATURE CONDOMINIUMS LLC (“Defendant”), by and through thein
respective undersigned counsel, that the Early Neutral Evaluation (“ENE”), currently scheduled
for November 7, 2019 at 10:00 am before the Honorable Cam Ferenbach, be vacated as the
parties have reached a settlement agreement which resolves all issues and the parties are in the
process of reducing that agreement to writing.

Good cause exists for the ENE to be vacated as the parties have agreed to settle the
matter and are in the process of executing all required documents, and at the conclusion thereof,
will be submitting a Stipulation and Order upon completion of the terms of the Settlement, and

no later than November 30, 2019.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01092-JCM-DJA Document 23 Filed 10/30/19 Page 2 of 2

That it would be a waste of judicial economy to proceed with an early neutral evaluation

in a matter where the parties have resolved the dispute through settlement.

Dated this 30th day of October, 2019.

LIZADA LAW FIRM, LTD.

/s/Angela J. Lizada
ANGELA J. LIZADA, ESQ.

Nevada Bar No. 11637
7118. 9® St.
Las Vegas, NV 89101

angela@lizadalaw.com

IT IS SO ORDERED. fo\3y | I9

Respectfully Submitted By:

LIZADA LAW FIRM, LTD.
/s/Angela J. Lizada

ANGELA J. LIZADA, ESQ.

Nevada Bar No. 11637

711 S. 9 St.

Las Vegas, NV 89101

angela@lizadalaw.com

MGM RESORTS INTERNATIONAL
/s/ Dana L. Howell

DANA L. HOWELL, ESQ.

Nevada Bar No. 11607

6385 S. Rainbow Blvd., Ste. 500

Las Vegas, NV 89118

dhowell@mgmresorts.com

ORDER

 

 

.

CAM FEPENSACH
U.S. MAGISTRATE JUDGE

 
